Citation Nr: 1316475	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  04-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1975 to April 1976.

The TDIU issue on appeal initially came to the Board of Veterans' Appeals (Board) from a December 2004 rating decision issued by the RO.

In February 2007, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the Board hearing is associated with the claims file. 

In a July 2007 Board decision, the Board denied compensation for an additional left hip disability pursuant to 38 U.S.C.A. § 1151.  In a November 2010 Board decision, the Board granted secondary service connection for a low back disorder.  The Veteran did not appeal either of these issues to the Court.  Therefore, these issues are no longer before the Board. 

In July 2007, April 2009, November 2010, and April 2012, the Board remanded the TDIU issue on appeal to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issues of new and material evidence to reopen service connection for right hip and left knee disorders, both as secondary to the Veteran's service connected left hip and low back disorders, have been raised by the record.  See e.g., December 2010 Veteran's statement; April 2013 Representative Brief.   In addition, the Veteran also reported secondary left knee and right hip problems at the May 2012 VA examination.  However, these issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these two issues; and hence, they are referred to the RO for the appropriate development and adjudication.  

The claim for a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Before addressing the merits of the TDIU claim on appeal, the Board finds that additional development is required.

In the April 2013 Representative Brief, the Veteran requested an increased rating for the service-connected degenerative disc disease of the lumbar spine by way of an additional 10 percent rating for left lower extremity radiculopathy and an additional 20 percent rating for right lower extremity radiculopathy.  

In this regard, a May 2012 VA examiner confirmed that left and right lower extremity radiculopathy are associated with the Veteran's service-connected degenerative disc disease of the lumbar spine.  "Mild" radiculopathy was noted on the left side, with "moderate" radiculopathy noted on the right side.  In fact, the claims folder reveals even earlier evidence of radiculopathy associated with the service-connected lumbar spine disability.  See e.g. October 2004 VA spine examination.  

In any event, if the RO were to grant additional ratings for left and right lower extremity radiculopathy within the context of an increased rating claim for the service-connected lumbar spine disability, the Veteran might conceivably meet the 60 percent percentage requirements for a TDIU rating, since all his disabilities would share a common etiology.  See 38 C.F.R. § 4.16(a).  That is, the schedular rating assigned for the Veteran's lumbar spine disability, when considering additional ratings assigned for radiculopathy, would directly impact the adjudication of the TDIU claim.  

Moreover, at his February 2007 hearing, the Veteran raised the issue of an increased rating in excess of 30 percent for his service-connected left hip disability.  The Board previously referred this issue to the RO in the April 2009 Board remand.  The RO acknowledged this request in a November 2011 Memorandum, but there is no evidence the RO developed and adjudicated the increased rating claim for the left hip.  

Upon remand, the RO should develop and adjudicate the lumbar spine and left hip increased rating claims that are intertwined with the TDIU claim on appeal.  

The Court has held that "... a TDIU rating claim predicated on a particular service-connected condition is 'inextricably intertwined' with a rating increase claim regarding the same condition..."  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  

Furthermore, in Babchak v. Principi, 3 Vet. App. 466, 467 (1992), the Court found that an increased rating and TDIU claim were "inextricably intertwined," because the percentage assigned for the increased rating claim could affect the outcome of the TDIU claim, in that particular case.  

Therefore, in the present case, any disability ratings assigned for the service-connected left hip and lumbar spine disabilities are inextricably intertwined with the TDIU determination.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, appellate consideration of the claim for a TDIU rating must be deferred pending the RO's adjudication of the increased rating claims for the lumbar spine (including radiculopathy) and the left hip.     

Accordingly, the case is REMANDED for the following action:

1.  The Board refers the following issues to the RO for development and adjudication: (A) entitlement to an increased rating for the service-connected low back disability beyond 20 percent (with consideration of whether separate, additional ratings are warranted for left and right lower extremity radiculopathy - see May 2012 VA examination report); (B) entitlement to an increased rating beyond 30 percent for the service-connected left hip disability.  If either claim is denied, the Veteran and his representative should be notified of the determination and of the right to appeal.  

2.  After adjudication of the increased rating issues, the RO should readjudicate the claim for a TDIU rating in light of all the evidence of record.  (If the increased rating claims above were granted, the RO should determine if the Veteran meets the percentage requirements for TDIU rating under 38 C.F.R. § 4.16(a)).  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and his representative and they should afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



